1

2

3

4

5

6                                  IN THE UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8
     UNITED STATES OF AMERICA,                            CASE NO. 2:06-CR-00058-JAM-EFB
9
                                    Plaintiff,            STIPULATION AND [PROPOSED] ORDER
10                                                        REGARDING SCHEDULING
                              v.
11
     MANJIT KAUR RAI and JAGDIP SINGH
12   SEKHON,

13                                 Movants1.

14

15
            The United States and Petitioners Movants Manjit Kaur Rai and Jagdip Singh Sekhon
16
     respectfully submit this stipulation and proposed order concerning scheduling. Petitioners have
17
     represented that they desire additional time to supplement and file summary judgment briefing, as well
18
     as file an additional discovery motion. The parties have met and conferred regarding outstanding
19
     discovery issues and scheduling, and collectively propose the following schedule to the Court and
20
     request that it adopt that schedule.
21
            1.       By previous order, the Court set this matter for an evidentiary hearing on April 27, 2020.
22
     Dkt. 816. The parties request that the Court vacate this hearing date to allow the parties time to resolve
23
     discovery and summary judgment issues.
24
            2.       In accordance with the Court’s earlier order, an expert retained by Petitioner Rai
25
     inspected the immigration files (A-files) of four individuals. See Dkt. 791 at 2-3 (Court ordering that the
26
     government make available the A-files sought by Rai for review by Rai’s expert so that he could
27

28          1
                All references to petitioner herein are deemed modified to read movant.

                                                          1
 1 identify and request production of specific documents that Rai contends are relevant to her claims).

 2 Following that review, Rai’s expert identified 27 documents that Rai wished to have produced in

 3 discovery. The United States raises objections to the production of these documents, including that

 4 8 C.F.R. § 208.6 prohibits it from disclosing these records pertaining to asylum applications to

 5 Petitioners without the written consent of the applicant. See 8 C.F.R. § 208.6(a); Dkt. 791 at 3 (Court

 6 stating that the government may assert objections to specific documents sought and reserving ruling on

 7 those objections); id. (“The court will, if necessary, conduct an in-camera review of disputed files to

 8 determine whether they should be produced”); see also 8 C.F.R. § 208.6(c)(2)(ii) (allowing disclosure to

 9 a court considering any legal action “arising from the proceedings of which the asylum application” is a

10 part).

11          3.      The parties agree that the government will lodge the 27 A-files documents Rai seeks for

12 in camera review and file its objections with the Court on February 5, 2020. The parties agree that the

13 Petitioners will file a response to the United States’ objections by February 19, 2020, and that the

14 United States will file a reply supporting its objections on February 26, 2020. The parties request that

15 the Court hold a March 11, 2020 hearing to address the objections.

16          4.      After meeting and conferring regarding interrogatories and document requests that the

17 United States wishes to serve, the parties also agree that the United States will file a motion seeking

18 discovery on February 5, 2020. The parties further agree that Petitioners will file an opposition on

19 February 19, 2020, the United States will file a reply on February 26, 2020, and the parties request

20 that the Court hear the United States’ discovery motion on March 11, 2020 (at the same hearing

21 scheduled to address the A-files documents). The parties agree that any other discovery motions will

22 also be filed according to this schedule.

23          5.      The parties ask the Court to set a March 27, 2020 discovery cut off (extending the

24 January 31, 2020 cut off set by the Court’s prior order, Dkt. 816).

25          6.      The parties also ask the Court to set an April 13, 2020 date for disclosure of Petitioners’

26 expert report.

27          7.      The parties submit that, once the discovery issues have been resolved according to the

28 preceding schedule, summary judgment proceedings can more effectively proceed. The parties ask the

                                                         2
1 Court to set the following schedule for summary judgment: April 22, 2020 for filing a Statement of

2 Undisputed Facts supporting Petitioner Rai’s Motion for Summary Judgment (Dkt. 817, see LR 260(a))

3 and for other summary-judgment motion related filings, if any, May 6, 2020 for opposing summary

4 judgment, May 13, 2020 to reply supporting summary judgment, and a May 20, 2020 summary

5 judgment hearing.

6
          IT IS SO STIPULATED.
7
                                                  Respectfully submitted,
8

9    Dated: January 22, 2020                      MCGREGOR W. SCOTT
                                                  United States Attorney
10

11                                                /s/ VICTORIA L. BOESCH
                                                  VICTORIA L. BOESCH
12                                                Assistant United States Attorney
13

14   Dated: January 22, 2020                      /s/ KRESTA NORA DALY
                                                  (authorized 1/22/20)
15                                                KRESTA NORA DALY
                                                  Counsel for Petitioner
16
                                                  Manjit Rai
17

18   Dated: January 22, 2020                      /s/ ERIN RADKIN
                                                  (authorized 1/22/20)
19                                                ERIN RADKIN
                                                  Counsel for Petitioner
20                                                Jagdip Sekhon
21
                                 [PROPOSED] FINDINGS AND ORDER
22
          IT IS SO FOUND AND ORDERED this 28th day of January, 2020.
23

24
                                                   THE HONORABLE EDMUND F. BRENNAN
25                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     3
